Appeal by defendant from a judgment of the County Court of St. Lawrence County rendered upon a verdict convicting him of the first and second counts of a fouiveount indictment charging the crimes of criminally receiving stolen property -and criminally concealing and withholding stolen property. (Penal Law, § 1308.) The evidence clearly established the guilt of defendant and the proof abundantly sustains the convictions. We find no merit in the assignments of error in respect to the admission of evidence offered by the People. Nor can we say that the sentence imposed by the trial court was excessive. There is no showing tho-t any juror participating in the trial had read the newspaper account the publication of which is claimed to have interfered with defendant’s right to -a fair trial. Upon this record the trial court *675did not abuse its discretion in refusing to grant a mistrial. - (People v. Lubin, 190 App. Div. 339, affd. 229 N. Y. 601; People v. Genovese, 10 N Y 2d 478.) Judgment unanimously affirmed, without costs. Present — Bergan, P. J., Coon, Herlihy, Reynolds and Taylor, JJ.